DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 12/28/2021 is acknowledged.

Claim Interpretation
Claim 1 recites the limitation “an interstice that is dependent upon the surface feature” and Claim 9 recites the limitation “an interstice having a geometry that is based on the convex surface feature”.  These limitations are treated under their broadest reasonable interpretation. Since the claims do not in any way identify how the interstice is related to the surface feature, the examiner interprets the interstice merely being present along with a surface feature as meeting the limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 7 is indefinite because it is not clear what is meant by the width of the sealant with respect to the width of the interstice. The instant specification teaches that “the interstice 920 is generally too large to be filled with a sealant”. However, the fact that the sealant is not able to fill the interstice is not synonymous with the width of the sealant being smaller than the width of the interstice, because the sealant can coat the interstice surface without filling the whole cavity. 
For the purpose of further examination the above limitation will be interpreted as the sealant does not fill the interstice. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benitez-Garriga (US 5,472,788 A) in view of Woodhull et al. (US 2013/0319872 A1).
Considering claims 1, 9 and 12, Benitez-Garriga discloses a metal substrate (1) having a surface that includes a surface feature; 	a first metal oxide layer (2) that overlays the surface of the metal substrate (1), wherein the first metal oxide layer includes: a first set of pores that extend from an external surface and towards the metal substrate (3); and 	a second metal oxide layer (8) that is disposed between the metal substrate (1) and the first metal oxide layer (2), wherein the second metal oxide layer (8) includes a second set of pores having an average diameter that is less than the first set of pores (Figs. 1-3).
Benitez-Garriga does not disclose an enclosure for a portable electronic device, and an interstice that is dependent upon the surface feature, wherein the interstice extends at least partially through the first oxide layer.
However, Woodhull discloses that an aluminum enclosure for a portable electronic device comprising anodization layer. Woodhull teaches that anodization layer forms irregular cracks 1004 that meander between the side surfaces and top surface of the edges 1018 [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aluminum substrate of Benitez-Garriga for making an enclosure for an electronic device as disclosed by Woodhull, because Benitez-Garriga only generally discloses an aluminum substrate that can be arbitrarily colored and Woodhull discloses aluminum enclosure used for electronic device with a similar anodization layers. Furthremore, Woodhull teaches that anodization layer are known to form irregular cracks around the surface edges. Therefore one would expect similar formation of such cracks in the enclosure of an electronic device made from aluminum substrate of Benitez-Garriga as modified by Woodhull.

    PNG
    media_image1.png
    782
    580
    media_image1.png
    Greyscale


Considering claims 2 and 11, Benitez-Garriga discloses the second metal oxide layer has a thickness of 1.1 microns (Col. 15, lines 13-27).

Considering claims 3 and 10, Benitez-Garriga discloses the first metal oxide layer has a thickness of 16 microns (Col. 15, lines 13-27).

Considering claims 4 and 13, Benitez-Garriga discloses that first oxide layer is produced at 25 volts or less and the second oxide layer is produced at 15 volts or less (col. 11, line 62 – col. 12, line 20). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the average diameter of pores to be smaller in the second oxide layer as compared with the pore diameter in the first oxide layer, because Benitez-Garriga teaches that pores diameter is proportional to the voltage and the first oxide layer is produced at 25 volts or less and the second oxide layer is produced at 15 volts or less therefore one would expect to have pores that 

Considering claim 5, Benitez-Garriga discloses the substrate is an aluminum alloy 6063-T5 (col. 20, lines 38-40). Aluminum alloy 6063 comprises magnesium.

Considering claim 6, Benitez-Garriga discloses the first and second set of pores are sealed with a sealant (col. 13, lines 64-67).

Considering claim 7, Benitez-Garriga as modified by Woodhul is silent about the sealant filling the interstice. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sealant would not fill the interstice as the cracks can be too large for a sealant to fill the void. The sealant would merely coat the surface of such interstice. 

Considering claims 8 and 14, Benitez-Garriga discloses comprising: dye particles that are disposed within the first set of pores (col. 6, lines 28-30).

Considering claim 15, Benitez-Garriga the substrate is an aluminum alloy 6063-T5 (col. 20, lines 38-40).
 Benitez-Garriga is silent as to the Vickers hardness.
However, the instant specification discloses that 6000 series aluminum alloys are suitable alloys therefore one would expect that aluminum alloy 6063-T5 will meet the claimed hardness. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 11,242,614 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations are of the instant application are met by the claims of the U.S. Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794